PER CURIAM.
Appellant, Curtis Fern Cooper, on December 9, 1971, filed a notice of appeal from an order denying motion for transcript entered on October 21, 1971. The State promptly moved to dismiss the notice of appeal, which was obviously insufficient, and by order dated January 18, 1972, this Court dismissed the appeal. This Court noted, however, that in appellant’s assignment of errors attached to his notice of appeal, he stated that “counsel for the defense, in open court, stated he would appeal”, and that he “was relying on the statement made by his attorney that an appeal would be taken from this extremely harsh sentence of (30) thirty years imposed by the trial court”. In view of the allegations contained therein, the assignment of errors was treated as a petition for a delayed appeal and the State was requested to respond thereto.
The State’s response reflects that appellant was represented at trial by privately retained counsel and upon a jury verdict of guilty he was adjudged to be guilty by the trial court on June 30, 1971. The State’s response further reflects that appellant was advised by the court as to his right to appeal and his right to an attorney if he could not afford one.
Appellant’s petition for delayed appeal is denied.
SPECTOR, C. J., and RAWLS and JOHNSON, JJ., concur.